Appellant, in his motion for a rehearing, contends that we erred in our original opinion in this case in holding the evidence *Page 72 
sufficient to identify the alleged stolen property as that taken from the owner thereof.
We have again reviewed the record and remain of the opinion that the testimony shows that the automobile found in appellant's possession was the one fraudulently taken from the possession of the owner.
Since this is the only contention urged by appellant, the motion for a rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.